Fourth Court of Appeals
                                  San Antonio, Texas
                                       September 2, 2016

                                     No. 04-16-00448-CV

     Richard Charles SCHLOTTMANN, Sheryl Arlene Sanders and Lisa Maria Spencer,
                                 Appellants

                                               v.

     Michael Anthony VACEK, Individually and as Independent Executor of the Estate of
      Bernadette Schlottmann, Deceased; Kelly Joseph Vacek; and Russell Eric Vacek,
                                       Appellees

                  From the 216th Judicial District Court, Kerr County, Texas
                                  Trial Court No. 15984A
                       Honorable N. Keith Williams, Judge Presiding


                                        ORDER
         In this accelerated appeal, Appellees’ brief was due on August 29, 2016. See TEX. R.
APP. P. 38.6(b). On the due date, Appellees filed an unopposed first motion for extension of time
to file the brief until September 28, 2016. Appellees explained that the underlying case has been
settled but the parties need time to close and fund the settlement.
        Appellees’ motion for extension of time is GRANTED. See id. R. 38.6(d). Appellees’
brief or a motion to dismiss this appeal is due by September 28, 2016.




                                                    _________________________________
                                                    Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of September, 2016.


                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court